Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

TARTER KRINSKY & DROGIN LLP
Proposed Attorneys for Pierless Fish Corp.
Debtor and Debtor-in-Possession

1350 Broadway, 11" Floor

New York, New York 10018

(212) 216-8000

Scott S. Markowitz, Esq.

Rocco A. Cavaliere, Esq.

smarkowitz(@tarterkrinsky.com
rcavaliere@tarterkrinsky.com

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re:
Chapter 11
PIERLESS FISH CORP.!
Case No.: 19-47655 (CEC)
Debtors.

 

x

DECLARATION OF ROBERT DEMASCO (1) IN SUPPORT OF DEBTOR’S FIRST
DAY MOTIONS AND (Il) PURSUANT TO LOCAL BANKRUPTCY RULE 1007-4

I, Robert DeMasco, declare, pursuant to section 1746 of title 28 of the United States
Code, that:

1. I am the President of Pierless Fish Corp. (“Pierless” or “Debtor”) a corporation

 

organized under the laws of the State of New York. Pierless intends to file a voluntary chapter
11 petition with the Clerk of this court on or about December 20, 2019 (the “Petition Date”). The
Debtor is not a small business debtor as that term is defined in the Bankruptcy Code.

2. I have served as the Debtor’s president since 1999 when it was formed. I am
familiar with the Debtor’s day to day operations, business, and financial affairs, and books and
records. I am a co-founder of Pierless. Pierless commenced operations in 1999 and is one of
New York City’s premier fresh seafood purveyors. Pierless has supplied New York City’s top
chefs and restaurants with the highest quality fish and shellfish for approximately twenty (20)

years. I am above eighteen years of age and I am competent to testify.

 

' The last four digits of the Debtor’s federal tax identification number is (6438).

{Client/004482/1/01980467.DOC;2 }
Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

3. I submit this declaration (this “Declaration”) in accordance with Rule 1007-4 of
the Local Rules of this court (the “Local Bankruptcy Rules”) to assist this court (the “Court”)
and parties in interest in understanding the circumstances that compelled the commencement of
this chapter 11 case, and (a) in support of the Debtor’s petition for relief under chapter 11 of title
11 of the United States Code (the “Bankruptcy Code”) and (b) for emergency relief that the
Debtor has requested from the Court pursuant to the motions and applications described herein
(collectively, the “First Day Pleadings”).

4, Among other things, the First Day Pleadings are designed to meet the Debtor’s
goals of: (i) continuing its operations in chapter 11 with as little disruption and loss of
productivity and value as possible; (ii) maintaining the confidence and support of its customers,
employees, vendors, and service providers; and (iii) establishing procedures for the smooth and
efficient administration of this chapter 11 case. I have reviewed the First Day Pleadings and it is
my belief that the relief sought therein is necessary to: (a) avoid immediate and irreparable harm
to, and ensure the uninterrupted operation of the Debtor’s business, and (b) maximize and
preserve the value of the Debtor’s chapter 11 estate.

5. Except as otherwise indicated, all facts set forth in this Declaration are based upon
my personal knowledge, and my review of relevant documents and information concerning the
Debtor’s operations, financial affairs, and restructuring initiatives, or my opinions based upon
my experience and knowledge. If called as a witness, I could and would testify competently to
the facts set forth in this Declaration. I am authorized to submit this Declaration on behalf of the
Debtor.

6. Parts I and II of this Declaration provide an overview of the Debtor’s business,
capital structure and circumstances giving rise to the commencement of this chapter 11 case.
Part II summarizes the relief requested in each of the First Day Pleadings. Part IV sets forth the

information requested by Local Bankruptcy Rule 1007-4.

{Client/004482/1/01980467.DOC;2 } 2
Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

I. THE DEBTOR’S BUSINESS

7. The Debtor is engaged in the sale of fresh and frozen seafood primarily to higher
level Manhattan restaurants. I currently am the Debtor’s sole shareholder. The Debtor operates
from a facility in Sunset Park, Brooklyn. The Debtor entered into three (3) separate leases with
the City of New York as landlord each for a portion of the premises known as the Brooklyn
Wholesale Meat Market located at 5600 First Avenue, Brooklyn, New York. In total the Debtor
has four separate spaces but two of them are under one lease.

8. The Debtor currently employs approximately seventy (70) employees.

9. As further discussed below, the Debtor commenced this chapter 11 case to
maximize value and ultimately effectuate a going concern sale of substantially all of its assets.
Although the Debtor has been negotiating a potential stalking horse asset sale to a neighbor
engaged in the wholesale meat business, for several weeks prior to the Petition Date, I was just
recently advised by the proposed purchaser they may be no longer interested in pursuing a
transaction with the Debtor.

Il. PRE-PETITION CAPITAL STRUCTURE AND INDEBTEDNESS

10. As noted, the Debtor is a privately held corporation organized under the laws of
the State of New York. Prior to the Petition Date, the Debtor entered into an Amended and
Restated Loan Agreement in the amount of $4 million (“Talbot Loan”) with an entity known as

Talbot Partners LLC (“Talbot”). One of the members of Talbot is Richard Sosman (“Sosman”).

 

Sosman was previously the Debtor’s accountant for many years. The Talbot Loan was secured
by substantially all the Debtor’s assets. The Talbot Loan is an unsecured loan as Talbot presently
holds an unperfected security interest in the Debtor’s assets. Talbot asserts it is owed
approximately $1.1 million on account of the Talbot Loan. In or about February 2019, Talbot
commenced a lawsuit against Pierless in the Supreme Court of the State of New York, Nassau

County seeking to enforce the Talbot Loan.

{Chient/004482/1/01980467.DOC;2 } 3
Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

11. Second, aside from the $4 million Talbot Loan, Talbot allegedly lent the Debtor
an additional $500,000.00 in November 2017. Talbot asserts approximately $340,000.00 is owed
on account of this loan and commenced a separate lawsuit in the Supreme Court of the State of
New York, County of Nassau seeking to enforce this loan.

12. Third, Sosman asserts he lent $500,000.00 to Pierless pursuant to a promissory
note dated December 18, 2012. In or about February 2019, Sosman commenced a lawsuit
against Pierless in the Supreme Court of the State of New York, County of Nassau seeking to
enforce this loan. Finally, Sosman asserts he is owed approximately $255,000.00 on account of
this loan plus an additional $400,000.00 pursuant to a separate loan made in March 2015. The
Debtor disputes these amounts.

13. Because of Pierless’ current financial problems, it has yet to retain counsel to
defend the three lawsuits referenced above. Pierless vigorously disputes the merits of the
lawsuits. Further, Pierless and I believe we may be able to assert various counterclaims as
Sosman, who was the Debtor’s accountant, breached his fiduciary duty to Pierless and made
certain misrepresentations to me in connection with these loans.

14. Aside from the above-referenced loans, because of the Debtor’s severe cash flow
difficulties which were caused in large part by these loans and the arguable usurious interest
rates set forth in the loan agreements, in 2019 the Debtor entered into three (3) separate contracts
pursuant to which it sold its future receivables. These agreements are often referred to in the
industry as MCA agreements. In July 2019, the Debtor sold $322,500.00 of its future account
receivables to GCM Capital LLC (“GCM”) for a purchase price of $250,000.00. On or about the

same time, the Debtor entered into a similar agreement with Libertas Funding LLC (“Libertas”)

 

pursuant to which it sold $201,000.00 of its future account receivables for a purchase price of
$150,000.00. Finally, in or about September 23, 2019, the Debtor entered into an agreement to

sell $682,000.00 of its future account receivables to EIN Cap Inc (“EIN”) for a purchase price of

{Client/004482/1/01980467.DO0C;2 } 4
Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

$495,000.00. All these entities filed UCC-1 financing statements. In addition, as it is customary
in the industry, they required signed confession of judgments which could be entered upon a
payment default. These contracts require the Debtor to make weekly payments of approximately
$45,000.00. The cost of these funds, if treated as a loan, would be more than 40% per annum.

15. In October 2019, the Debtor began having serious problems making the
daily/weekly payments to the above-referenced MCA lenders. The Debtor stopped permitting
EIN to deduct daily payments of $6,500.00 from its bank account. As a result, EIN entered ex
parte the confession of judgment with the Kings County Supreme Court and restrained the
Debtor’s bank account. In order to prevent a precipitous liquidation, the Debtor entered into an
agreement allowing EIN to take $100,000.00 from the Debtor’s bank account and reduced the
weekly payment from approximately $30,000.00 to $15,000.00. The Debtor has been making the
$15,000.00 per week payments for the last several weeks.

16. Recently, GCM also entered a confession of judgment and has sent out notices to
the Debtor’s account debtors advising them of the default and demanding the Debtor’s account
debtors send payments to GCM rather than to the Debtor. All of these efforts by the MCA
creditors to enforce their contractual rights, has seriously hampered the Debtor’s ability to
operate and supply its customers. The Debtor has also been notified by its storage facility that
due to unpaid storage charges, the storage company which stores approximately $400,000.00 of
the Debtor’s frozen seafood product, will no longer permit the Debtor access and intends to
attempt to enforce its warehouse lien by selling the inventory. Dealing with all these issues, has
taken away my time from maintaining relationships with critical customers and vendors.

17. Over the last four to five weeks, I have been in discussion with a company known
as King Solomon (“Solomon”) which is engaged in the wholesale meat business and operates in
the space next door to the Debtor. The owner of Solomon expressed a serious interest in

purchasing substantially all of the Debtor’s assets (exclusive of account receivables).

{ClienV004482/1/01980467.DOC;2 } 5
Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

Unfortunately, I was told in the last few days Solomon may no longer be interested in pursuing a
transaction. I intend to continue to search for a suitable purchaser and/or investor as quickly as
feasible during the early stages of this chapter 11 case. I have recently been in touch with a few
potential purchasers/investors.

Il. SUMMARY OF FIRST DAY PLEADINGS

A. Motion to Use Cash Collateral (the “Cash Collateral Motion”)

18. As set forth above, prior to the Petition Date, the Debtor borrowed money on the
secured basis from Talbot. Although I have been advised the Talbot Loan is likely an unsecured
loan in this chapter 11 case, the Debtor in an abundance of caution is seeking to utilize its pre-
petition accounts receivable of approximately $1.2 million to pay its ordinary operating
expenses. As further detailed above, the Debtor has entered into three (3) separate merchant
credit advance agreements with GCM, Libertas and EIN. Although these agreements are
denominated not as loans but as a sale of future receivables, each of these entities also asserts a
security interest in the Debtor’s accounts receivable and filed UCC-1 financing statements. The
Debtor has been paying approximately $24,000.00 per week in total to these three MCA
creditors. Pursuant to the Cash Collateral Motion, the Debtor proposes to continue to pay EIN
$15,000.00 per week, Libertas $4,500.00 per week and GCM $5,000.00 per week and to provide
a replacement lien on the Debtor’s post-petition accounts receivable as adequate protection for
the use of cash collateral. The Debtor intends to attempt to reach an agreement with EIN, GCM
and Libertas. The Debtor does not intend to pay any adequate protection payment to Talbot. I am
advised the Bankruptcy Court must authorize the use of cash collateral unless the holder of an
interest in such collateral consents to such use. Without the ability to collect and utilize its
accounts receivable, the Debtor will not have the funds necessary to preserve its assets, pay
employees, purchase products and supply its numerous customers. Accordingly, without

immediate access to its accounts receivable, the Debtor will likely suffer substantial and

{Client/004482/1/01980467.DOC;2 } 6
Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

irreparable harm. The Debtor is requesting a hearing as soon as possible, no later than December
26, 2019 to approve the use of cash collateral on an interim basis. I have reviewed the Cash
Collateral Motion and adopt the statements made therein.

B. Motion for Interim and Final Order Authorizing (i) Payment of Wages,
Compensation and Employee Benefits and (ii) Financial Institutions to Honor

and Process Checks and Transfers Related to Such Obligations

19. As with most businesses, the Debtor makes payroll in arrears. The Debtor makes
payroll every Friday to its seventy (70) employees. The payroll due on Friday, December 27,
2019 is the payroll for the week prior. I have been advised that in order for a debtor to pay a pre
filing obligation, the Court must approve such payments. I have been further advised that
bankruptcy courts routinely approve payments of pre-petition payroll. It is critical for the Debtor
to pay its employees such as drivers, driver helpers and laborers as well as the office employees.
All these employees live essentially paycheck to paycheck and cannot afford to miss a weekly
payroll check. Other than my pay, none of the employees have any ownership interest in the
Debtor and most of the employees are paid based upon hourly wage and overtime.

20. I have reviewed the Wage Motion and adopt the statements and arguments made
therein and request the Court schedule a hearing no later than December 26, 2019 in order to
approve the payroll due on Friday, December 27, 2019.

IV. INFORMATION REQUIRED BY LOCAL BANKRUPTCY RULE 1007-4

21. I have been advised that Local Bankruptcy Rule 1007-4 requires certain
information related to a chapter 11 debtor which is set forth below.

22. In accordance with Local Bankruptcy Rule 1007-4(a)(5), there has been no
prepetition committee of creditors formed in this chapter 11 case.

23. In accordance with Local Bankruptcy Rule 1007-4(a)(6), Exhibit_A hereto is a

list containing the names, addresses, and, where available, telephone and facsimile numbers of

{Client/004482/1/01980467.DOC;2 } 7
Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

the creditors holding the twenty (20) largest unsecured claims (excluding insiders) against the
Debtor.

24. In accordance with Local Bankruptcy Rule 1007-4(a)(7), Exhibit B hereto is a list
containing the names, addresses, and, where available, telephone and facsimile numbers of the
creditors holding the five (5) largest secured claims against the Debtor. Included in this list is
Talbot Loan even though as set forth above the Debtor believes Talbot’s security interest is
avoidable in this chapter 11 case.

25. In accordance with Local Bankruptcy Rule 1007-4(a)(8), Exhibit C hereto is a
list containing a summary of the Debtor’s assets and liabilities.

26. To the best of my knowledge, none of the Debtor’s property is in the possession
or control of any custodian, public officer, mortgagee, pledgee, assignee or rents, or secured
creditor, or agent for any such entity.

27. In accordance with Local Bankruptcy Rule 1007-4(a)(11), Exhibit D hereto is a
list of the premises leased, or held under other arrangement, from which the Debtor operates its
business.

28. In accordance with Local Bankruptcy Rule 1007-4(a)(12), Exhibit E hereto is a
list providing the location of the Debtor’s substantial assets, the location of its books and records,
and the value of any assets held by the Debtor outside the territorial limits of the United States.

29. In accordance with Local Bankruptcy Rule 1007-4(a)(13), Exhibit F hereto is a
list of litigation commenced against the Debtor.

30. In accordance with Local Bankruptcy Rule 1007-4(a)(14), Exhibit G hereto is a
list containing the names of the individuals who comprise the Debtor’s existing senior
management, with their tenure with the Debtor, and a brief summary of their relevant
responsibilities and experience. The Debtor intends to continue to operate as a debtor in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

{Client/004482/1/01980467.DOC;2 } 8
Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

31. | In accordance with Local Bankruptcy Rule 1007-4(a)(15), Exhibit H hereto is the
estimated amount of the Debtor’s employees (exclusive of officers, directors and stockholders)
for the 30-day period following the commencement of the Debtor’s chapter 11 case.

32. In accordance with Local Bankruptcy Rule 1007-4(a)(16), Exhibit I hereto
contains the amounts to be paid to the Debtor’s officers, directors, and stockholders for services
for the 30-day period following the commencement of the Debtor’s chapter 11 case.

33. In accordance with Local Bankruptcy Rule 1007-4(a)(17), Exhibit _J hereto
contains the estimated cash receipts and disbursements, net cash gain or loss, obligations and
receivables expected to accrue but remain unpaid, other than professional fees, for the 30-day
period following the commencement of the Debtor’s chapter 11 case.

34, In accordance with Local Bankruptcy Rule 1007-4(a)(18), Exhibit K hereto sets
forth the list of each insurance policy which the Debtor maintains.

35. In accordance with Local Bankruptcy Rule 1007-4(a)(19), Exhibit L hereto sets
forth a list of the Debtor’s bank accounts.

Under 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct to the best of my knowledge and belief.

Executed this 19" day of December 2019

 

 

Robert DeMasco

{Client/004482/1/01980467.D0C;2 } 9
Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

EXHIBIT A

PIERLESS FISH CORP.
LIST OF TWENTY (20) LARGEST UNSECURED CREDITORS
Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

Fill in this information to identify the case:
Debtor name | Pierless Fish Corp.
United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW OO Check if this is an

YORK
Case number (if known): amended filing

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

  
 

Name of creditor and... |.Name, talephone number Nature‘of.claim ~~ - Indicate if claim | Amount of claim: : : BL akg oo De
‘complete mailing address, ‘and email address of. *. | (for ‘example, trade . ”.. | ols contingent, ”.} if the claim Is fully unsecured, fill i in ‘on! insecured claim:amount: If.
Including, zp code” . | ereditor contact —. . | débis;*bank loans, : tintiquidated, or:| claim is partially secured, fill in total claim:amount:and deduction for one
NP "| professional services, | disputed’ °° |.value of collateral or setoff to calculate Unsecured claim. oe
: - | and gover nment.. , : | Total claim, if Deduction for value | Unsecured claim
eee pee os contracts)-* . [2 | partially secured of collateral or setoff
Viking Village, Inc. Trade $456,929.50
1801 Bayview
Avenue
Barnegat Light, NJ
08006
Kashiko Export Trade $392,404.25
4164 Atlantic
Avenue
Wall Township, NJ
07727
NYC Economic Rent $223,336.96
Devel. Corp.
One Liberty St.
New York, NY
10006-2973
Yuga International Trade $173,174.15
LLC
3215 Downing St
Flushing, NY 11354
Albatross Seafood Trade $172,116.96
Co.
35-08 30th Ave
Astoria, NY 11102
La Reserve, Inc Trade $158,895.77
2240 E. 82nd Street
New York, NY 10028
Aquafisk Inc. Trade $142,036.56
10 Colonial Rd
Suite 28
Salem, MA 01970
Wild Atlantic Trade $133,268.29
Seafood
622 Cassat Ave
Jacksonville, FL
32205

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 7

Software Copyright (c) 1996-2019 Bast Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

Debtor Pierless Fish Corp. Case number (if known)

 

 

Name

 

Name of creditor and. Name; telephone number. Nature of claim: :* =. -:]:tndicate.if claim. Amount of claim wi “3. EES
complete ‘mailing ¢ address and. email: address of (for example, tr { is contingent, It the.claim is fully unsecured, fi 7 in noi. unsec ( .
ip. ~ | debts, bankloans,. = ‘unliquidated, or. | claim is partially. secured; fill in total claim:amount and deduction for
eS,' vos disputed.~ - value of.collateral'or setoff to calculate Unsecured claim. Los

co I 8) Total claim, if Deduction for value Unsecured claim
| partially secured of collateral or setoff

James L. Mood Trade $129,144.70
Fisheries Ltd.

130 Falls Point Rd.
Lower Woods
Harbour

Nova Scotia, BOW
2E0

CANADA
Aquanaria, S.L. Trade $110,245.70
Prolongacion
Bentejui S/N
Castillo del Romeral
San Bartolome de
Tirajana

Las Palmas, Gran
Canaria,, ES 35107
Atlantica Imports Trade $107,927.01
Inc.

139 Harristown
Road

Suite 3

Glen Rock, NJ 07452
Emerald Seafood Trade $88,472.61
Company, Inc.
800 Food Center
Drive

Unit 63

P.O. Box #6
Bronx, NY 10474
Lee Fish, U.S.A. Trade $87,573.08
1310 E. Grand Ave
El Segundo, CA
90245

Gosman's Fish Trade $85,902.48
Market

484 West Lake Drive
P.O. Box 2340
Montauk, NY 11954
North Atlantic Trade $85,168.67
Traders

175 Alley St.
Lynn, MA 01905
Crown Fish Co. Trade $82,185.19
800 Food Center Dr
Unit 86

Bronx, NY 10474
Del Pacifico Trade $82,022.30
Seafoods LLC
PO Box 86133
Los Angeles, CA
90086-0133

          
 

    

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-19-47655-cec

 

Doc 2 Filed 12/23/19 Entered 12/23/19 10:37:14

 

 

Debtor Pijerless Fish Corp. Case number (if known)
Name
Name_of creditor and. Name, telephone number Nature of claim J Indicate if.claim..| Amount.of claim:

complete mailing address,
Including zip¢ code .

 

ok creditor conta

anid emaji: address of

    
 
 

‘(for example, trade < -.
ae sunligutdeted, or:
professional. services, ma :

debts,’bank loans, .

ls ‘contingent, -

 

 

If the claim is fully unsecured, f fe i in only; unsecured claim ai
claim: is partially: secured, fill i in ‘total claim emount.and; dedu
| valu of collateral or.setoff to caléulate. unsecured claim.

 
 
 
  

 

“4 Total claim, if
"| partially secured

Deduction for value
of collateral! or setoff

Unsecured clalm

 

Commercial
Funding Inc.

170 S, Main Street
Suite 700

Salt Lake City, UT
84101-7527

Trade

$81,016.90

 

Sea Agra Seafood
Brokerage

1078 Adderley St
North Vancouver
BC, Canada V7L1T3

Trade

$77,528.32

 

Atradius Collections
Inc

3500 Lacey Rd.

Ste 220

Downers Grove, IL
60515

 

 

 

Trade

 

 

 

 

$76,000.00

 

Official form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 3

Best Case Bankruptcy

 
Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

IMT Meremielcooetire liam cen Cea Umer tes

Debtorname Pierless Fish Corp.

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

 

Case number (if known)

 

OO Check if this is an
amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors _izs

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

ea Declaration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 20G6E/F)

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

Other document that requires a declaration _ A *

 

OmgOOOOgoo

  
  

| declare under penalty of perjury that the foregoing is true a

Executedon / 1-14 —LO is x ff LAL, )

Signature of individual signing on behalf of debtor

Robert DeMasco
Printed name

President & CEO
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

EXHIBIT B

PIERLESS FISH CORP.
LIST OF FIVE (5) LARGEST SECURED CREDITORS
Case 1-19-47655-cec

Doc 2 Filed 12/23/19 Entered 12/23/19 10:37:14

IN THE UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:

PIERLESS FISH CORP.

Debtor.

}
}
}
}
}

Chapter

11

Case No. 19-47655 (CEC)

LIST OF CREDITORS HOLDING 5 LARGEST SECURED CLAIMS

Following is a list of the debtor’s creditors holding the 5 largest secured claims. The list
is prepared in accordance with Rule 1007-4(a)(7) of the Local Rules of this court for the filing in

this Chapter 11 case.

 

NAME, TELEPHONE

 

 

 

 

NUMBER AND COMPLETE
NAME OF CREDITORS (NCLULING LIP COOE} O . DESCRIPTION
AND COMPLETE MAILING EMPLOYEE. AGENT, OR AMOUNT OF | AND EST. VALUE
ADDRESS (INCLUDING ZIP , , CLAIM OF COLLATERAL
CODE) DEPARTMENT (IF SECURING CLAIM
DIFFERENT FROM MAILING
ADDRESS) OF CREDITOR
FAMILIAR WITH CLAIM
EIN Cap Inc 160 Pearl St., FL 5 $417,691.00 |Accounts Receivable
New York, NY 10005 $1.2 million and
Attn: Russell Naftali various trucks.
Libertas Funding LLC 1111 Broadhollow Rd. #330 $130,000.00  |Accounts Receivable
Farmingdale, NY 11735 $1.2 million
GCM Capital LLC 108 Greenwich, 5" Floor, $150,000.00 | Accounts Receivable
New York, NY 10006 $1.2 million
Attn: Nathan Abadi
Talbot Partners, LLC 2492 Merrick Road $1,400,000.00 |All Assets

Bellmore, NY 11710

 

Attn: Richard Sosman (Disputed)
Unperfected
Mercedes-Benz Financial 36455 Corporate Dr. $450,000.00 ‘| Liens on Particular

Services

 

Farmington Hills, MI 48331

 

 

2017 and 2018 Trucks

 

 

DECLARATION UNDER PENALTY OF PERJURY

I, Robert DeMasco, sole member of Pierless Fish Corp., named as debtor in this case,
declare under penalty of perjury that I have read the foregoing list of creditors holding the five
(5) largest secured claims and that it is true and correct to the best of my information and belief.

Dated: New York, New York

December 19, 2019

{Client/004482/3/01946550,DOC;2 }

/s/ Robert DeMasco
Robert DeMasco, President

 
Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

EXHIBIT C

PIERLESS FISH CORP. BALANCE SHEET

{Client/004482/1/01981257.DOCX;1 }
222567

12/12/19-16:34

Case 1-19-47655-cec

PIERLESS FISH CORP.

Doc 2. Filed 12/23/19

NY-157SS
Balance Sheet
12/31/19 Dee 2019

Entered 12/23/19 10:37:14

 

 

Cost Account Current Year Prior Year
Account Center Description Current Period Current Period
1000 000000 Petty Cash ~349,71 1,655.97
1005 000000 MéT Bank Checking/Operating 312,067.36 0.00
1010 o00cd0 M&T Bank - ACH/CC Account -44,836.22 0.00
1011 000000 Cash -18,412.88 0.00
1015 0ag000 BankUnited Checking Acc 2,674.70 -539,400,14
1020 oaoca0 MéT Bank - Payroll Acc 110,624.14 0.00
1025 oqocoo BankUnited C/C & ACH Wire 9,667.83 36,937.97
1030 000000 MéT Cash 14,146.92 0.00
1035 000000 BankUnited Payroll Acc -1,458.45 -13,023.46
1095 000000 Insurance Claim Rec'able 92,062.08 92,062.08
1110 000000 Accounts Receivable -Trade 1,162,012.15 1,646, 713.02
1145 000000 Trucks 1,444,863.80 1,573,590.80
1146 000000 Trucks Accumulated Dep -B865,028.07 -989,294.57
1148 000000 Computer Software 18,189.56 18,189.56
1149 000000 Computer Software Acc. Dep ~18,189.56 -18,189.56
1150 000000 Computer Equipment 31,496.25 31,496.25
1151 000000 Computer Equipment AD -11, 904.22 ~11,817.22
1152 000000 Machinery& Equipment 1,276,621.52 1,251, 388.22
1153 000000 Machinery Accumulated Dep ~929,257.20 -907, 910.96
1200 000000 Inventory 1,884,749.58 2,161,101.54
1210 000000 Leasehold 1,023,250.59 1, 023,250.59
1211 000000 Leasehold Accumulated Dep -858, 982.39 855,183.89
1212 000000 Equipment & Tools - Knives -23,391.33 Q,00
1214 000000 A/D - Knives 5,268.49 0,00
Total Current Assets 4,615,887,94 4,501,566.20
1410 000000 Furnature & Fixtures 291,152.97 291,152.97
1411 000000 Furniture & Fixtures -AD -267,774.46 -263, 361.71
1425 000000 Restrictive Covenant 200,000.00 200,000.00
1430 000000 Goodwill 1,100,000.00 1,100,000.00
1435 000000 Accum Amortization ~642,776.50 -621,110.00
14490 000000 Closing Cost 139,090.00 49,998.00
1441 000000 Accumulated Amort-Closing Cost -52,026.00 -49,998.00
Total Fixed Assets 767,666.01 706, 681.26
1700 000000 Deposits 63,366.00 64,366.00
Total Assets 5,446, 919.95
2010 000000 Accounts Payable ~-Trade 4,658, 604.07 3,513, 643.92
2012 000000 Amex Payable 68,357.60 158,976.94
2020 000000 Accrued Expenses 88,070.59 88,070.59
2090 ooooca Payroll Clearing 1,546.51 -3,941.60
2220 000000 NY SDI Witheld Payable 1,610.74 794.75
2221 000000 NYPFL 627.85 9.00
2225 000000 NYS Tax Witheld Payable 3,938.04 -0.02
Total Current Liabilities 4,822,755.40 3,757,544,58
2404 oaogan Notes Payable Bond Street LLC 11,914.71 94,399.70
2406 0a0000 Notes Payable Ondeck -360.78 85,399.07
2408 000000 Direct Cap- Dehydrator# 2 -2,328.69 11,624.11
2409 000000 D. Capital- Promens Packaging 19,674.72 62,493.89
2410 000000 Officer Loan -46, 488.00 0.00
222567

12/12/19-16:34

Case 1-19-47655-cec

PIERLESS

Doc 2 Filed 12/23/19 Entered 12/23/19 10:37:14

FISH CORP. NY-157S5
Balance Sheet

12/31/19 Dec 2019

Ellen Singh

Page 2

 

Cost Account Current Year Prior Year

Account Center Description Current Period Current Period
2411 000000 Shareholder L/P -649,271.31 -149, 439,00
2412 000000 Direct Capital~ Dehydrator -1,358.67 4,249.48
2413 000000 Direct Capital- Promens -7,482.94 31,791.85
2425 000000 Talbot Partners LLC Note Payab 364,198.42 351,203.44
2426 000000 Talbot Partners Loan 1,402,883.43 1,352,176.79
2434 g00000 Toyota Hino 2015 Truck 1,180.25 15,336.26
2435 000000 Benz~929454 -106.65 11,904.99
2436 g00000 Benz-929456 -106.70 11,904.98
2437 000000 Benz-933765 -106.56 11,905.07
2438 go00000 Benz-929455 0.00 11,905.06
2439 900000 Isuzu 2015 Vin# 0367 18,918.20 36,295.41
2440 000000 Isuzu 2014 Vin# 0881 18,463.58 35,415.88
2441 000000 Tsuzu 2014 Vin# 0878 18,463.58 35,415.88
2442 000000 Fox Excel Capital -76,835.55 107,880.05
2445 000000 Libertas Funding 3,727.14 0.00
2446 000000 EIN Cap Inc Loan 76,406.00 0.00
2447 000000 GCM Cap Loan 94,875.00 0.00
2450 000000 Loan Payable- Mark Salomon 100,000.00 100,000.00
2451 000000 Loan Payable- Toni Salomom 100,000.00 100,000.00
2452 000000 MBenz 2017 566657 58,337.47 76,510.34
2453 000000 MBenz 2017 562726 58,337.47 76,510.34
2454 000000 MBenz 2017 576220 58,337.47 76,510.34
2455 000000 MBenz-2017 575897 58,337.47 76,510,34
2456 000000 MBenz 2017 576224 58,337.47 76,510.34
2457 000000 MBenz 2018 616862 57,800.54 78,078.44
2458 000000 MBenz 2018 617520 57,436.47 77,714.40
2459 000000 MBenz-2019 -5,004,32 Q.00
2460 000000 MBenz-2019 ~5,037.27 0.00
2465 000000 Wild Atlantic Seafood -12,000.00 0.00
2466 000000 Kashiko Export ~56,000.00 0,00
2467 000000 Viking Village, Inc ~70,000.00 0.00
Total Other Liabilities 1, 705,141.96 2,860,207.45

2910 000000 Officer Dividends Robert 660,000.00 0.00
2920 000000 Paid In Capital 100.00 100.00
2925 000000 Treasury Stock -100,000.00 -100, 000.00
2980 000000 Retained Earnings -1, 245,238.57 -590,035.08
2990 000000 YTD Net Income -395,838.84 -665, 203.49

Total Owners Equity

Total Liabilities & Equity

5, 446,919.95

5,272,613.46

sucecetersoos
 

Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

EXHIBIT D

PIERLESS FISH CORP. LEASED PREMISES

 

Leased Premises

Monthly Rent

 

Unit B9

Brooklyn Wholesale Meat Market
5600 First Avenue

Brooklyn, NY

$22,901.03

 

Unit A21

Brooklyn Wholesale Meat Market
5600 First Avenue

Brooklyn, NY

$10,729.59

 

Units B6-B8

Brooklyn Wholesale Meat Market
5600 First Avenue

Brooklyn, NY

$15,608.80

 

 

{Client/004482/1/0198 1252, DOCX;1 }

 
Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

EXHIBIT E

PIERLESS FISH CORP.

 

Location of Debtor’s Substantial Assets

 

Unit B9

Brooklyn Wholesale Meat Market
5600 First Avenue

Brooklyn, NY

 

Unit A21

Brooklyn Wholesale Meat Market
5600 First Avenue

Brooklyn, NY

 

Units B6-B8

Brooklyn Wholesale Meat Market
5600 First Avenue

Brooklyn, NY

 

100 Polar Way
Jersey City, NJ 07305

 

435 A Bergen Avenue
Kearny, NJ 07032

 

 

Location of Debtor’s Books and Records

 

Unit B9

Brooklyn Wholesale Meat Market
5600 First Avenue

Brooklyn, NY

 

 

 

{Client/004482/1/01981258.DOCX;1 }
Case 1-19-47655-cec

Doc 2 Filed 12/23/19 Entered 12/23/19 10:37:14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT F
PIERLESS FISH CORP.
SIGNIFICANT LITIGATION COMMENECED AGAINST THE DEBTOR PRIOR TO THE
PETITION DATE
Title of Action Court | Nature of Action Status
Talbot Partners v. Pierless Fish Corp. Nassau Collection Pending
602386/2019
Sosman, Richard v. Pierless Fish Corp. Nassau Collection Pending
602384/2019
Talbot Partners LLC v. Pierless Fish Corp. | Nassau Collection Pending
602709/2019
EIN Cap, Inc v. Pierless Fish Corp d/b/a Kings Collection Judgment Issued
Pierless Fish Corp et al.
523225/2019
Libertas Funding, LLC v. Robert Demasco et | Kings Collection Judgment Issued
al.
524127/2019
The City of New York v. Pierless Fish Corp. | Kings Non-Payment Judgment Entered per
Index No. L&T 7471/19 Proceeding Stipulation
The City of New York v. Pierless Fish Corp. | Kings Non-Payment Judgment Entered per
Index No. L&T 77469/19 Proceeding Stipulation
The City of New York v. Pierless Fish Corp. | Kings Non-Payment Judgment Entered per
Index No. L&T77470/19 Proceeding Stipulation
Simmions et al v. Pierless Fish Corp. et al. US. FLSA Litigation Pending
Case No.: 17-cv-03044-FB-CLP District
Court,
E.D.N.Y.

 

(Client/004482/1/01981262.DOCX;1 }

 
 

Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

EXHIBIT G

PIERLESS FISH CORP.

DEBTOR’S EXISTING SENIOR MANAGEMENT

 

Name/Position

Summary of Responsibilities and Experience

 

Robert DeMasco/CEO

 

Responsible for all Operations and Day to
Day Management of Business

 

{Client/004482/1/01981267,.DOCX;1 }

 
 

Case 1-19-47655-cec

EXHIBIT H

Doc 2 Filed 12/23/19 Entered 12/23/19 10:37:14

PIERLESS FISH CORP.

ESTIMATED AMOUNT OF WEEKLY PAYROLL TO EMPLOYEES EXCLUSIVE OF
OFFICERS, DIRECTORS, AND SHAREHOLDERS FOR THE 30-DAY PERIOD
FOLLOWING THE PETITION DATE

 

 

 

 

 

Week Ending Estimated Gross Payroll
12/20/2019 $75,000.00
12/27/2019 $75,000.00

1/3/2020 $75,000.00
1/10/2020 $75,000.00

 

 

{Client/004482/1/01981271.DOCX,1 }

 
 

Case 1-19-47655-cec

EXHIBIT I

Doc 2 Filed 12/23/19 Entered 12/23/19 10:37:14

PIERLESS FISH CORP.

ESTIMATED AMOUNT OF WEEKLY PAYROLL TO OFFICERS, DIRECTORS, AND
SHAREHOLDERS FOR THE 30-DAY PERIOD FOLLOWING THE PETITION DATE

 

 

 

 

 

Week Ending Estimated Gross Payroll
12/20/2019 $5,769.24
12/27/2019 $5,769.24

1/3/2020 $5,769.24
1/10/2020 $5,769.24

 

 

{Client/004482/1/01981274.DOCX;2 }

 
Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

EXHIBIT J
PIERLESS FISH CORP.

DEBTOR’S ESTIMATED CASH DISBURSEMENTS AND RECEIPTS FOR THE 30-DAY
PERIOD FOLLOWING THE PETITION DATE

 

Cash Receipts $800,000.00

 

Cash Disbursements $915,000.00

 

Net Cash Gain (Loss) ($115,00.00)

 

 

 

 

{Client/004482/3/01981278.DOCX;1 }
Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

EXHIBIT K
PIERLESS FISH CORP.
LIST OF INSURANCE POLICIES
1. UTICA NATIONAL INSURANCE GROUP

Policy No.: CPP 5271669 — Commercial Package Policy
Period: 6/27/2019 to 6/27/2020

2. UTICA NATIONAL ASSURANCE CORPORATION

Policy No.: CULP 5271670 — Commercial Umbrella Policy
Period: 6/27/2019 to 6/27/2020

3. UTICA NATIONAL INSURANCE GROUP

Policy No.: 5250227 — Commercial Auto Policy
Period: 6/27/2019 to 6/27/2020

4. STRATFORD INSURANCE COMPANY

Policy No.: PDO9000765 — EPL Policy
Period: 6/27/2019 to 6/27/2020

5. EIG SERVICES, INC.

Policy No.: EIG2727743-01 — Workers Comp.
Period: 11/1/2019 to 11/1/2020

{Client/004482/3/01983719.DOCX;t }
Case 1-19-47655-cec Doc2 Filed 12/23/19 Entered 12/23/19 10:37:14

EXHIBIT L
PIERLESS FISH CORP.
LIST OF BANK ACCOUNTS
M&T BANK
Operating Account: 8976363350
ACH: 9876363368
Payroll Account: 9876363376

Petty Cash: 9876363384

{Client/004482/3/01983723.DOCX;1 }
